Exhibit 10.5

 

SEVENTEENTH AMENDMENT TO SECOND AMENDED
AND RESTATED LEASE AGREEMENT

 

THIS SEVENTEENTH AMENDMENT TO SECOND AMENDED AND RESTATED LEASE AGREEMENT is
made and entered into as of March 31, 2008 by and among (i) each of the parties
identified on the signature page hereof as a landlord, as landlord
(collectively, “Landlord”), and (ii) FIVE STAR QUALITY CARE TRUST, a Maryland
business trust, as tenant (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the terms of that certain Second Amended and Restated Lease
Agreement, dated as of November 19, 2004, as amended by that certain First
Amendment of Lease, dated as of May 17, 2005, that certain Second Amendment to
Second Amended and Restated Lease Agreement, dated as of June 3, 2005, that
certain Third Amendment to Second Amended and Restated Lease Agreement, dated as
of October 31, 2005, that certain other Third Amendment to Second Amended and
Restated Lease Agreement, dated as of December 30, 2005, that certain Letter
Agreement, dated as of March 13, 2006, that certain Fifth Amendment to Second
Amended and Restated Lease Agreement, dated as of September 1, 2006, that
certain Sixth Amendment to Second Amended and Restated Lease Agreement, dated as
of October 1, 2006, that certain Seventh Amendment to Second Amended and
Restated Lease Agreement, dated as of October 1, 2006, that certain Eighth
Amendment to Second Amended and Restated Lease, dated as of November 1, 2006,
that certain Ninth Amendment to Second Amended and Restated Lease, dated as of
November 1, 2006, that certain Tenth Amendment to Second Amended and Restated
Lease Agreement, dated as of November 6, 2006 (effective as of November 5,
2006), that certain Eleventh Amendment to Second Amended and Restated Lease
Agreement, dated as of December 22, 2006, that certain Twelfth Amendment to
Second Amended and Restated Lease Agreement, dated as of January 1, 2007, that
certain Thirteenth Amendment to Second Amended and Restated Lease Agreement,
dated as of January 4, 2008, that certain Fourteenth Amendment to Second Amended
and Restated Lease Agreement, dated as of February 7, 2008, that certain
Fifteenth Amendment to Second Amended and Restated Lease Agreement, dated as of
February 17, 2008 and that certain Sixteenth Amendment to Second Amended and
Restated Lease Agreement, dated as of March 1, 2008 (as so amended, the
“Consolidated Lease”), Landlord leases to Tenant, and Tenant leases from
Landlord, the

 

--------------------------------------------------------------------------------


 

Leased Property (this and other capitalized terms used but not otherwise defined
herein having the meanings given such terms in the Consolidated Lease), all as
more particularly described in the Consolidated Lease; and

 

WHEREAS, on or about the date hereof, SNH Somerford Properties Trust has
acquired certain real property and related improvements with respect to eleven
(11) senior living properties located in California, Delaware and Maryland, as
more particularly described on Exhibits A-108 through A-118 attached hereto,
(collectively, the “Somerford Properties”), which Somerford Properties contain
thirteen (13) Facilities; and

 

WHEREAS, SNH Somerford Properties Trust, the other entities comprising Landlord
and Tenant wish to amend the Consolidated Lease to include the Somerford
Properties;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

1.             Joinder by SNH Somerford Properties Trust.  Effective as of the
date hereof, SNH Somerford Properties Trust, a Maryland real estate investment
trust, hereby joins in the Consolidated Lease as if it had originally executed
and delivered the Consolidated Lease as a “Landlord” thereunder.

 

2.             Definition of Base Year.  The definition of the term “Base Year”
set forth in Section 1.9 of the Consolidated Lease is hereby deleted in its
entirety and replaced with the following:

 

“Base Year” shall mean (i) with respect to the Existing Properties, the 2005
calendar year, (ii) with respect to the Additional Properties, the 2006 calendar
year, (iii) with respect to the Hermitage/Marsh View/Somerset/Walking Horse and
the Holiday Properties, other than the Buena Vida Property, the 2007 calendar
year, (iv) with respect to the Buena Vida Property, the 2008 calendar year, and
(v) with respect to the Heritage Properties, the Meadowmere Properties, the
Centennial Property, the Wellstead Property and the Somerford Properties, the
2009 calendar year.

 

3.             Definition of Disbursement Rate.  The definition of the term
“Disbursement Rate” set forth in Section 1.23 of the Consolidated Lease is
hereby deleted in its entirety and replaced with the following:

 

2

--------------------------------------------------------------------------------


 

“Disbursement Rate”  shall mean (a) with respect to all of the Properties other
than the Hermitage/Marsh View/Somerset/Walking Horse Properties, the Holiday
Properties, the Meadowmere Properties, the Heritage Properties, the Centennial
Property, the Wellstead Property and the Somerford Properties, an annual rate of
interest, as of the date of determination, equal to the greater of (i) the
Interest Rate, and (ii) the per annum rate for ten (10) year U.S. Treasury
Obligations as published in The Wall Street Journal plus four hundred (400)
basis points, (b) with respect to the Hermitage/Marsh View/Somerset/Walking
Horse Properties, the Holiday Properties, the Meadowmere Properties, the
Heritage Properties, the Centennial Property and the Wellstead Property, an
annual rate of interest, as of the date of determination, equal to the greater
of (i) the Interest Rate, and (ii) the per annum rate for ten (10) year U.S.
Treasury Obligations as published in The Wall Street Journal plus three hundred
twenty-five (325) basis points, and (c) with respect to the Somerford
Properties, an annual rate of interest, as of the date of determination, equal
to the greater of (i) the Interest Rate, and (ii) the per annum rate for ten
(10) year U.S. Treasury Obligations as published in The Wall Street Journal plus
three hundred (300) basis points; provided, however, that in no event shall the
Disbursement Rate exceed eleven and one-half percent (11.5%).

 

4.             Definition of Interest Rate.  The definition of the term
“Interest Rate” set forth in Section 1.54 of the Consolidated Lease is hereby
deleted in its entirety and replaced with the following:

 

“Interest Rate” shall mean, (i) with respect to the Existing Properties, ten
percent (10%) per annum, (ii) with respect to the Additional Properties, nine
percent (9%) per annum, (iii) with respect to the Hermitage/Marsh
View/Somerset/Walking Horse Properties and the Holiday Properties, eight and one
quarter percent (8.25%) per annum, and (iv) with respect to the Meadowmere
Properties, the Heritage Properties, the Centennial Property, the Wellstead
Property and the Somerford Properties, eight percent (8%) per annum.

 

5.             Definition of Minimum Rent.  Effective as of the date hereof, the
definition for the term “Minimum Rent” set forth in

 

3

--------------------------------------------------------------------------------


 

Section 1.69 of the Consolidated Lease is hereby deleted in its entirety and
replaced with the following:

 

“Minimum Rent”  shall mean the sum of $64,413,228.00 per annum.

 

6.             Definition of Somerford Properties.  The following new definition
for the term “Somerford Properties” is hereby added to the Consolidated Lease as
a new section 1.108:

 

“Somerford Properties” shall mean the Properties located on the Land described
on Exhibits A-108 through A-118 attached hereto.

 

7.             Leased Property.  Section 2.1 of the Consolidated Lease is hereby
amended by deleting subsection (a) in its entirety and replacing it with the
following:

 

(a)           those certain tracts, pieces and parcels of land as more
particularly described in Exhibits A-1 through A-118 attached hereto and made a
part hereof (the “Land”).

 

8.             Exhibit A.  Exhibit A to the Consolidated Lease is hereby amended
by adding Exhibits A-108 through A-118 attached hereto following Exhibit A-107
to the Consolidated Lease.

 

9.             Ratification.  As amended hereby, the Consolidated Lease is
hereby ratified and confirmed.

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Seventeenth Amendment
to Second Amended and Restated Lease Agreement to be duly executed, as a sealed
instrument, as of the date first set forth above.

 

 

LANDLORD:

 

 

 

ELLICOTT CITY LAND I LLC, ELLICOTT CITY LAND II LLC, HRES2 PROPERTIES TRUST, SNH
CHS PROPERTIES TRUST, SPTIHS PROPERTIES TRUST, SPT-MICHIGAN TRUST, SPTMNR
PROPERTIES TRUST, SNH/LTA PROPERTIES TRUST, SNH/LTA PROPERTIES GA LLC and SNH
SOMERFORD PROPERTIES TRUST

 

 

 

 

 

By:

     /s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President, Chief Operating
Officer and Secretary
of each of the foregoing
entities

 

 

 

TENANT:

 

 

 

FIVE STAR QUALITY CARE TRUST

 

 

 

By:

    /s/ Bruce J. Mackey, Jr.

 

 

Bruce J. Mackey, Jr.

 

 

Treasurer, Chief Financial

 

 

Officer and Assistant

 

 

Secretary

 

--------------------------------------------------------------------------------